DETAILED ACTION
Allowable Subject Matter
1.    Claims 1 and 3-16   are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 ,12 and 16 ,which include,
an ophthalmologic device  having optical characteristics of both subject's eyes being simultaneously acquired, or the optical characteristics being acquired for each of the subject's eyes and  an addition power adding unit configured to add the addition power to the both subject's eyes; and a control unit configured to cause the presenting distance changing unit to change the presenting distance and the ocular characteristic acquiring unit to continuously acquire the optical characteristic, in a state in which an arbitrary addition power is added to the both subject's eyes by the addition power adding unit and the ocular characteristic acquiring unit to acquire a change in the optical characteristic for a fixed time before and after the presenting distance of the visual target is changed by the presenting distance changing unit and  the fixed time being shorter than a time from a presentation of convergence stimulation for the subject's eyes until the subject's eyes start convergence accommodation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/13/2022